Title: Abigail Adams to John Adams, 23 March 1777
From: Adams, Abigail
To: Adams, John


     
      
       March 23 1777
      
     
     I have a very good opportunity of writing to you by Major Ward, who sits of tomorrow morning.
     I most sincerely rejoice at your return to Philadelphia. I shall now be able to hear from you every week or fortnight. You have had journeying this winter and sufficent exercise for a year.
     We have very agreable Intelligence from France which suppose will be communicated to you before this reaches you. Our proportion of Men from this State will be sent along soon, our Continental vessels are not yet ready. I have been told that the person who had the care of Building MacNeals Ship, has since built a 20 Gun Ship which has been at Sea some time. Why should a pigmy Build a World?
     I yesterday received yours of the 7 of March, with a Bundle of news papers, for which I am much obliged.
     Nor would I omit returning my thanks for the Barrell of flower sent by my unkles vessel. I know not a more acceptable present you could have sent, that whole cargo sold for 2.10 per hundred.
     There is not a Bushel of Rye to be had within 60 miles of this Town. The late act will annihilate every article we have, unless they will punish the Breaches of it. This person has nothing and the other has nothing, no Coffe, no Sugar, no flax, no wool. They have been so much accustomed to see acts made and repeald that they are endeavouring by every art to make this share the same fate.
     If you have not settled your account with Mr. Barrells Estate the next time I write will inclose one I find in your Book against it. There appears one settlement, but since that there is an account which will amount to near 10 pounds.
     You mention a Resignation of an office. I have not heard it mentiond, believe tis not much known as yet.
     As to news we have none I think. All our Friends are well and desire to be rememberd. I suffer much from my Eyes—otherways am well as usual—and most affectily. Yours,
     
      Portia
     
    